Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 16, 23-24 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenfelt et al (Stenfelt), US 2017/0374604, in view of Kim et al (Kim), US 2018/0139651.

As per claim 1, Stenfelt a base station for a communication system (pp. 0072), the base station comprising:
A memory storing instructions (base station inherently includes memory); and
A controller configured to process the instructions to:
Control a communication session of a communication device via the base station and a user plane function (pp. 0083, 0139: SGW known to support user plane function);
Determine a target base station to which the communication session is to be transferred (pp. 0099-0100, 0139-0145), using the UE subscription information indicating which service area can serve the communication device (pp. 0040-0043, 0093, 0095-0098). 

Stenfelt did not disclose to store user equipment (UE) subscription information on the base station.  However, Stenfelt taught the mobility node to store UE subscription information indicating which service area can serve the communication device (pp. 0040-0043, 0093, 0095-0098) where the mobility node is an MME (pp. 0082, 0167, 0181-0184).  Kim taught to implement a base station and MME as a single entity (pp. 0778).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Stenfelt and Kim to utilize a base station and MME combined single entity to perform handover 

As per claim 2, Stenfelt and Kim taught the invention as claimed in claim 1.  Stenfelt further taught wherein the controller is configured to transmit UE related information corresponding to the UE subscription during a procedure for transferring the communication session (pp. 0040-0043, 0093, 0095-0100, 0139-0145).

As per claim 3, Stenfelt and Kim taught the invention as claimed in claim 1.  Stenfelt further taught wherein the controller is configured to receive the UE subscription information from a core network node (pp. 0040-0043, 0093, 0095-0098).  

As per claim 16, Stenfelt a method performed by a base station in a communication system (pp. 0072), the method comprising:
Control a communication session of a communication device via the base station and a user plane function (pp. 0083, 0139: SGW known to support user plane function);
Determine a target base station to which the communication session is to be transferred (pp. 0099-0100, 0139-0145), using the UE subscription information indicating which service area can serve the communication device (pp. 0040-0043, 0093, 0095-0098). 

Stenfelt did not disclose to store user equipment (UE) subscription information on the base station.  However, Stenfelt taught the mobility node to store UE subscription information indicating which service area can serve the communication device (pp. 0040-0043, 0093, 0095-0098) where the mobility node is an MME (pp. 0082, 0167, 0181-0184).  Kim taught to implement a base station and MME as a single entity (pp. 0778).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Stenfelt and Kim to utilize a base station and MME combined single entity to perform handover restriction information based on the stored UE subscription information and ensure the UE is handover to a target base station within the geographical area permitted to access.

As per claim 23, Stenfelt and Kim taught the invention as claimed in claim 16.  Stenfelt further taught to transmit UE related information corresponding to the UE subscription during a procedure for transferring the communication session (pp. 0040-0043, 0093, 0095-0100, 0139-0145).

As per claim 24, Stenfelt and Kim taught the invention as claimed in claim 16.  Stenfelt further taught to receive the UE subscription information from a core network node (pp. 0040-0043, 0093, 0095-0098).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al, US 2017/0303259

Salkintzis, US 2010/0279684

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 7, 2022